Citation Nr: 1302545	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  02-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to June 1960.  

This matter is on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran's hemorrhoids claim was previously denied by the Board in February 2008.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in June 2010, and remanded the case in order to address additional evidence.  The Board subsequently remanded this issue in February 2011 in order to acquire any additional treatment records that may be available and to provide the Veteran a new VA examination.  

While the Court also remanded a claim of entitlement to benefits under 38 U.S.C.A. § 1151 for gout, this claim was granted by the RO in a May 2012 rating decision.  This represents a full grant of the benefit sought on appeal, and this issue is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).


FINDING OF FACT

Throughout the course of the appeal, the Veteran's hemorrhoids have been characterized by irritation, pain and occasional flare-ups; hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or persistent bleeding and with secondary anemia, or with fissures, has not been shown.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code (DC) 7336 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  
Specifically, the Veteran's hemorrhoids claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Accordingly, no further notice is needed under VCAA for this issue.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and the Veteran has submitted statements in support of his claim. 

Next, VA examinations with respect to the issue on appeal were obtained in January 2007 and December 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board recognizes the argument in July 2012 submitted by the Veteran's representative, who asserts that the December 2011 VA examination was inadequate, and that a remand for a new examination is necessary when the Veteran's hemorrhoids are in a flare-up condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is true that VA examinations should be conducted during a flare-up period, if practicable.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).

However, the Board finds that the Veteran's hemorrhoid flare-ups are of too short a duration to make a new VA examination practicable.  Moreover, such an examination would not be helpful for evaluation sake, since the Board is willing to accept the Veteran's statements regarding the rate and frequency of his bleeding on such occasions.  In any event, the personal observation of the bleeding by a VA examiner would not further establish the presence of "persistent" bleeding.  Thus, contrary to the representative's argument, a new VA examination is not necessary.  

Finally, it is noted that this appeal was remanded by the Board in February 2011 for further development.  Specifically, the Board instructed the RO to acquire all outstanding VA treatment records, and to afford the Veteran a VA examination in order to ascertain the current extent of his hemorrhoids. 

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in January 2011, which the Board finds adequate for adjudication purposes.  The RO also acquired a large number of records, which are incorporated into the Veteran's Virtual VA file.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in May 2012.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, in a June 2007 rating decision, the Veteran was granted service connection for hemorrhoids with a noncompensable rating under 38 C.F.R. § 4.114, DC 7336.  He has subsequently disagreed with the noncompensable rating he received.  

Under DC 7336, the only applicable diagnostic code for evaluating hemorrhoids, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids.  A compensable rating is warranted in cases where the evidence indicates the presence of external or internal hemorrhoids which are:  
* large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences (10 percent); or 
* with persistent bleeding and with secondary anemia, or with fissures (20 percent).
See 38 C.F.R. § 4.114, DC 7336.  

Although not specifically mentioned in its June 2006 memorandum decision (or the Veteran's brief on appeal), the Court has implicitly concluded that DC 7336 does not contain successive rating criteria.  In such situations, the Board must consider the application of 38 C.F.R. §§ 4.7 and 4.21.  Specifically, it is not expected that all cases will show all the findings specified in the applicable diagnostic code and, if there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the Veteran's disability picture more nearly approximates the criteria required for that rating.  Id.  

Moreover, except where a diagnostic code uses successive rating criteria, the Board must identify which disability rating most accurately reflects a claimant's disability picture, irrespective of formal rules of construction.  Compare Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) with Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  As such, the Board will address both rating criteria set forth in DC 7336 for a compensable evaluation.  

First, a compensable rating is not warranted for the Veteran's hemorrhoids based on characteristics related to size, reducibility, recurrences or excessive tissue.  In so concluding, the Board places great weight on the results of two VA examinations that were directed specifically toward this disability.  In the first, in January 2007, the Veteran complained of hemorrhoids off and on since 1957 that were exacerbated by sitting in place for one time or with spicy foods.  Upon examination, multiple external hemorrhoids were observed over the entire surface of the anal opening.  However, there was no indication that these hemorrhoids were large or thrombotic in nature or that they were irreducible, with excessive tissue or that they recurred frequently.  

At his second VA examination in December 2011, the Veteran complained of "chronic hemorrhoids." However, they flared up only approximately 3 to 4 times per year.  When such flare-ups occur, treatment with hydrocortisone cream was sufficient to alleviate symptoms.  Upon examination, the examiner observed external hemorrhoids that were "slightly smaller than the size of a pencil eraser."  Notably, when describing the hemorrhoid, the examiner characterized it as "mild or moderate," rather than "large or thrombotic."  

In addition to the VA examinations, the Veteran's outpatient treatment records also reflect some hemorrhoids-related complaints.  Notably, in two June 2004 treatment notes, the Veteran stated that he had experienced hemorrhoids for some time, which resulted in some bleeding when he wiped himself.  He also used rectal suppositories in order to control his symptoms.  In February 2007, he stated that his hemorrhoids were due to sitting on hard surfaces while on active duty.  However, on no occasion did he mention the size of the hemorrhoids. 

Overall, based on the evidence of record, and most especially the observations by the VA examiner in December 2011, hemorrhoids that are large or thrombotic, irreducible, with excessive tissue, and evidencing frequent recurrences has not been shown.  Therefore, a compensable rating is not warranted on this basis.  

Next, a compensable rating is also not warranted based on persistent bleeding, secondary anemia or fissures.  While DC 7336 does not define the term "persistent," a reasonable definition is "continuation of a behavior of characteristic at a time when it would normally be expected to have disappeared."  See Dorland's Illustrated Medical Dictionary, p. 1441 (31st ed.) (2007).  Given this definition, the Board does not construe DC 7336 to require large quantities or continuous flow of blood, but rather the presence of blood for a time beyond what should be reasonably expected.  Conversely, the mere presence of blood would be insufficient to warrant a compensable rating.  

Here, the evidence does not indicate significant bleeding that would be considered "persistent."  For example, at his January 2007 VA examination, the Veteran stated a strained bowel movement will often cause a flare-up of hemorrhoids, and that he uses suppositories to treat symptoms.  He also reported symptoms of itching, burning, pain and "bleeding with stools" approximately 1 to 2 times per month.  However, the Board does not characterize this level of bleeding to be significant, as it was present only once or twice per month, or less than 10 percent of the time.  Such a frequency does not reasonably rise to the level of "persistent" in the Board's view.  

At his second VA examination in December 2011, the Veteran stated that his hemorrhoids flare-up occur 3 to 4 times per year and last approximately "a week or two" on each occasion.  He also stated that his hemorrhoids will bleed "most of the time, but not all of the time, during flare-ups."  On such occasions, he clarified that the blood does not "run out" of his rectum, but he does notice a tinge of blood on his stools and toilet paper.  No bleeding was observed upon examination.  

The Veteran's stated history of bleeding during flare-ups does not rise to the level of "persistent."  Notably, he indicated that his hemorrhoids bled only during flare-ups (and only sometimes even then), and these flare-ups occur approximately once every three months.  Even if such flare-ups were to last a week each time, his total time spent during an average year in a flare-up condition is only 8 percent; with flare-ups lasting two weeks, 16 percent.  Moreover, as it seems reasonable that bleeding is more likely during a flare-up condition, such bleeding may not be unexpected. 

The Veteran's outpatient treatment records also do not indicate bleeding.  For example, treatment notes from April 2009 to March 2012 repeatedly identified hemorrhoids that were "without mention of complications."  While one physician observed external hemorrhoids in May 2011, they were not observed to be large, thrombotic or bleeding.  The Veteran also stated in September 2011 that his hemorrhoids "cause [him] trouble," but he did not elaborate.   Finally, fissures were not observed on any occasion.  

The Board has also noted the fact that the Veteran has been diagnosed with anemia on a number of occasions.  However, the VA examiner in December 2012 suggested that this was related to the Veteran's renal insufficiency rather than to his hemorrhoids.  The examiner also noted the Veteran's history of shortness of breath, hemoptysis, pulmonary nodules and hematuria.  In fact, the Veteran had stated that he had been coughing up blood "for years."  

In view of these other unrelated disorders, the VA examiner concluded that the Veteran's anemia was not due to his hemorrhoids because (1) "it does not sound like he is bleeding frequently enough or losing enough blood via hemorrhoids to cause anemia," (2) the Veteran was diagnosed with a lung infection in late 2008, which coincided with a rapid drop in hemoglobin and hematocrit (H&H) levels, (3) he has a stated history of coughing up blood, and (4) he also has chronic urinary problems, to include hematuria.  Therefore, even though the Veteran has been treated for anemia, the evidence does not indicate that it is related to his hemorrhoids.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his hemorrhoids are worse than the noncompensable rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Here, he stated in February 2008 that activities such as lifting heavy objects, eating spicy foods and sitting on hard surfaces can cause his hemorrhoids to swell and bleed.  However, he established at his VA examinations that such bleeding does not occur very often.  Moreover, the Board does not find that his comments regarding such bleeding indicate that it is "persistent" in nature.  

Additionally, the Veteran is not competent to identify the specific level of disability of his hemorrhoids hearing loss according to the appropriate diagnostic code.
On the other hand, such competent evidence concerning the nature and extent of the Veteran's hemorrhoids has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board has also considered the arguments set forth by the Veteran's representative with regard to this issue.  For example, in December 2010, the representative argued that the Veteran was entitled to a compensable rating based on his exhibited signs of anemia.  The representative also argued on this occasion that a VA examination is necessary to determine whether the Veteran's hemorrhoids were more than moderately severe.  

Both of these arguments were addressed by the VA examiner in December 2011.  Specifically, the examiner concluded that the Veteran's anemia was due to factors other than hemorrhoids, such as hematuria and hemoptysis.  The Veteran himself acknowledged a significant history of coughing up blood.  Therefore, while the Veteran has been diagnosed with anemia, the Board relies on the VA examiner's adequately supported opinion that it was not related to his hemorrhoids.

Next, the Veteran was provided a new VA examination in order to address the representative's argument, where the examiner stated that the Veteran's hemorrhoids were "mild or moderate."  However, even if the VA examiner were to describe the Veteran's hemorrhoids using such terms as "moderate" or "severe" (as the Veteran's representative argues he should), such terms would have been of little use here, as the criteria for a compensable rating require specific symptoms rather than a general classification of severity.  Moreover, even if the VA examiner were to use such terminology, it would be of limited probative value compared to the other evidence of record.  

The Board has also considered whether referral for an extraschedular evaluation, which is a component of a claim for an increased rating, is warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  In this regard, the Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, referral is not warranted, as the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the symptoms related to the Veteran's hemorrhoids were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the relevant diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence that he is unemployable due to his service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable rating for hemorrhoids is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


